DETAILED ACTION
This Office Action is responsive to the amendment for application 16/591,402 filed on 12 August 2022. Claims 1, 7-8, 10, 16-17, and 20 have been amended, and claims 4-6 and 13-15 have been cancelled.
Claims 1-3, 7-12, and 16-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-3, 7-12, and 16-20 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 7-12, and 16-20 are allowed, being herein renumbered claims 1-14.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “analyzing, by the at least one processor, the data stream object for validity; applying, by the at least one processor, security measures to the data stream object” in conjunction with “analyzing, by the at least one processor, meta data describing process steps to be applied to the data stream object and preparing a sequence of algorithms to be run on each of the individual elements” and in conjunction with the rest of the limitations of the claim.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 10 “analyz[ing] the data stream object for validity; apply[ing] security measures to the data stream object; analyz[ing] meta data describing process steps to be applied to the data stream object and preparing a sequence of algorithms to be run on each of the individual elements” in conjunction with the rest of the limitations of the claim.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 19 “applying, by the at least one processor, security measures to the incoming data stream objects” and “analyzing, by the least one processor, meta data describing process steps to be applied to the data stream object and preparing a sequence of algorithms to be run on each of the individual elements” in conjunction with the rest of the limitations of the claim, and similarly in independent claim 20.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196